Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Taylor (US 9834305 B2) discloses a similar aircraft with vertical and horizontal flight modes (See Fig. 1) including a distributed propulsion system with four propulsion assemblies (840; See Fig. 8a-8c) mounted to wings (860) and also having first and fourth propulsion assemblies configured to generate thrust in a first direction while the second and third propulsion assemblies are configured to generate thrust in a second different direction (see Figures 5 and 6 in boxes labeled with “ASYMMETRIC CYCLIC”). However the airframe of Taylor is of an X configuration that does not require a first and second pylon required by applicant’s claims. It would not be obvious to add pylons to Taylor since that would make for a different type of control.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224. The examiner can normally be reached Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/BRIAN M O'HARA/Primary Examiner, Art Unit 3642